Jfotirtlj Court of
                                          Antonio,

                                        February 26. 2014


                                      No. 04-13-00227-CV


                                         Elizabeth Gupta,
                                            Appellant


                                                v.



                                     Midland Funding LLC,
                                             Appellee


                             Trial Court Case No. 2012CVF000115 D3


                                        o r i) i: r

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on April 2, 2014. to the following panel: Chief
Justice Stone. Justice Marion, and Justice Martinez. All parties will be notified of the Court's
decision in this appeal in accordance with Tex. R. App. P. 48.


        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. API'. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of tin's order.


        It is so ORDERED on February 26, 2014.



                                                             Ca|heri*ie Stone, Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the ;eal o/thc said
court OH this February 26, 2014.